Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 5, line 3, “values” should be -- values of the X rays --.
Claim 6, line 3, “values” should be -- values of the X rays --.
Claim 14, line 1, “being” should be -- wherein the electron microscope is a transmission or a scanning electron --.
Appropriate correction is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 provides for the use of a method, but since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to cover. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 1 recites the limitation "the emission" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the acquisition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the determination" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the determination" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pixels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the determination" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pixels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the determination" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the determination" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the determination" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the determination" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the precession frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss et al. (2015/0076346).
	Weiss et al. (2015/0076346) discloses, in figs. 1-3, a transmission electron microscope (TEM) which includes:
Regarding claims 1, 13 and 14, comprising an emission of an electron beam 104 having a precessional motion and an acquisition, at least partly simultaneous, of an electron diffraction pattern 108 and of intensity values of X rays from an X ray detector 107 (see fig. 1, [0010], [0014], [0015], [0019], [0027]).
Regarding claim 2, wherein, during the acquisition, the electron beam 104 has an axis running through a point of an object 105 (see fig. 1).
Regarding claim 3, comprising a step among: determining the point that is located in a crystalline portion (see fig. 1, [0015]).
Regarding claim 4, wherein the point on the sample 105 in fig. 1 corresponds to a pixel among pixels of an image in fig. 2 (see figs. 1-2, [0022]).
Regarding claim 10, wherein the precessional motion has a same angle and a same frequency for all the pixels of the image, because the angle and the frequency are changing according to changing the precessional motion of an incident beam (see [0014], [0027]).
Regarding claim 11, wherein the precessional motion has a half-angle at the apex which is positive and smaller than 10 degrees (see [0019], [0027]).
Regarding claim 12, wherein the precession frequency is in the range from 0.2 Hz to 1,000 Hz (see [0019]).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss et al. (2015/0076346) in view of Commissariat Energie Atomique (FR EP 3 399 498) and/or Univ Hokkaido Nat Univ Corp (WO 2018/173491).
	This part of the rejection is based on the Search Report from French Application No. 1907615. Since the Examiner has been not received EP 3 399 498 with the translation and can not located the translation for WO 2018/173491. Applicant is therefore requested to provide the translations for both EP 3 399 498 and WO 2018/173491.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Roth et al. (2008/0027256) and Nicolopoulos et al. (2011/0220796) discloses a TEM system for analyzing diffraction patterns and crystal structure of a sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KIET T NGUYEN/Primary Examiner, Art Unit 2881